Pannell, Presiding Judge.
Appellant plead guilty to the offense of burglary and was sentenced to five years probation. After a revocation hearing, two years of appellant’s probation was revoked. Appellant appeals the revocation of probation.
A witness for the state testified that appellant had robbed him of $15, a wallet, and a knife. The defendant took the stand and denied these allegations. He also presented two alibi witnesses. Although the testimony was conflicting, there was sufficient evidence to authorize the revocation of appellant’s probation. Slight evidence is sufficient to authorize revocation. Dickerson v. State, 136 Ga. App. 885 (222 SE2d 649). The evidence presented in this case was far more than slight.

Judgment affirmed.


Evans and Marshall, JJ., concur.

Joseph H. Briley, District Attorney, Charles D. Newberry, Assistant District Attorney, for appellee.